 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:08-CR-00232-NONE-SKO
12                                Plaintiff,            STIPULATION AND ORDER REGARDING
                                                        BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                           MOTION FOR REDUCTION IN SENTENCE AND
                                                        COMPASSIONATE RELEASE
14   CURTIS HENDRIX,
                                 Defendant.
15

16

17                                                  STIPULATION
18          1.     Defendant Curtis Hendrix filed a motion for reduction in sentence and compassionate
19 release. The parties stipulate and request the Court to order the following schedule:

20                 a. Government’s opposition/response: June 2, 2021
21                 b. Defendant’s reply: June 16, 2021
22                                   [Remainder of page intentionally left blank.]
23

24

25

26

27

28
 1        IT IS SO STIPULATED.

 2
                                 PHILLIP A. TALBERT
 3                               Acting United States Attorney
 4   Dated: May 19, 2021
                                 /s/ Kimberly A. Sanchez
 5                               KIMBERLY A. SANCHEZ
                                 Assistant United States Attorney
 6
     Dated: May 19, 2021         /s/ John Meyer
 7                               JOHN MEYER
                                 Counsel for Defendant Curtis Hendrix
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a. Government’s opposition/response: June 2, 2021

 5                 b. Defendant’s reply: June 16, 2021

 6

 7
                   SIGNED on May 19, 2021, at Houston, Texas.
 8

 9
                                                _______________________________________
10                                                           Lee H. Rosenthal
                                                      Chief United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
